Citation Nr: 1045703	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  06-38 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating greater than 40 percent 
for service-connected residuals of radical prostatectomy for 
adenocarcinoma of the prostate, to include whether a 100 percent 
rating should be reinstated.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which reduced the rating for the Veteran's service-
connected prostate cancer from 100 percent to 40 percent, 
effective June 1, 2006.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been no local reoccurrence or metastasis of the 
Veteran's  adenocarcinoma of the prostate, and  his prostate 
cancer treatment ceased when his radiation therapy ended on 
January 7, 2005.

2.  The Veteran's service-connected residuals of radical 
prostatectomy for adenocarcinoma of the prostate are manifested 
by a voiding dysfunction requiring the wearing of absorbent 
materials that must be changed at least 4 times per day.  


CONCLUSIONS OF LAW

1.  The reduction in the rating from 100 percent for 
adenocarcinoma of the prostate to 40 percent for residuals of a 
radical prostatectomy for adenocarcinoma of the prostate, 
effective June 1, 2006, was proper.  38 U.S.C.A. § 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.105(e), 4.115a, 4.115b, 
Diagnostic Code 7528 (2010).




2.  Since June 1, 2006, the criteria for a 60 percent rating, 
which is the maximum rating available, are met for residuals of a 
radical prostatectomy for adenocarcinoma of the prostate.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.13, 4.14, 4.115a, 4.115b, 
Diagnostic Code 7528 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b).  That notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Upon receipt of an application for a service-connection claim, VA 
must also review the information and evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Here, the Veteran filed a claim for service connection for 
prostate cancer, and service connection was granted in a February 
2004 rating decision.  The Veteran was provided notice in 
accordance with 38 U.S.C.A. § 5103(a) in a telephone conversation 
with RO personnel on January 24, 2004.  See VA Form 119, dated 
January 23 and 24, 2004.  A VCAA letter was also mailed to him on 
February 6, 2004.  By letter dated January 5, 2006, he was 
notified that the RO proposed to reduce his disability rating 
from 100 percent to 40 percent.  He was told that he could submit 
medical or other evidence to show that this change should not be 
made, and that the best type of evidence to submit is a statement 
from a physician who recently treated or examined him and that it 
should include detailed findings about his condition.  Finally, 
the Veteran was provided notice in compliance with Dingess by 
letters dated in March and July 2006.   His claim was most 
recently readjudicated in a November 2006 statement of the case.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  As such, VA has complied 
with the duty to notify the Veteran. 

Regarding the duty to assist, VA has obtained the Veteran's 
service records and VA treatment records, and provided him with 
an adequate VA examination in December 2005.  The duty to assist 
has been satisfied as there is no reasonable possibility that any 
further assistance to the Veteran by VA would serve any useful 
purpose.  38 U.S.C.A. § 5103A(a)(2) (West 2002); 38 C.F.R. § 
3.159(d) (2010); Canlas v. Nicholson, 21 Vet. App. 312 (2007); 
Forcier v. Nicholson, 19 Vet. App. 414 (2006); Sabonis v. Brown, 
6 Vet. App. 426 (1994) (there is no basis for a remand when no 
benefit would flow to the Veteran).  

Therefore, because VA's duties to notify and assist have been 
met, there is no prejudice to the Veteran in adjudicating this 
appeal.  





II.  Rating

The Veteran contends that the disability rating for his prostate 
cancer was improperly reduced.  At the time service connection 
was initially granted for adenocarcinoma of the prostate in 
February 2004, the Veteran's disability was rated under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7528, pertaining to malignant neoplasms 
of the genitourinary system.  Diagnostic Code 7528 provides that 
following the cessation of surgical, x-ray, antineoplastic 
chemotherapy or other therapeutic procedure, the rating of 100 
percent shall continue with a mandatory VA examination at the 
expiration of six months.  At that time, any change in evaluation 
upon that or any other examination shall be subject to the 
provisions of 38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, the regulation directs VA to rate the 
residuals of the Veteran's cancer as voiding dysfunction or renal 
dysfunction under 38 C.F.R. § 4.115a, whichever is predominant.  
Id.  Only the predominant area of dysfunction may be considered 
for rating purposes to avoid violating the rule against the 
pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a.   

Where the reduction in evaluation of a service-connected 
disability is warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments currently 
being made, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and reasons.  
38 C.F.R. § 3.105(e).  The beneficiary will be notified of the 
contemplated action, provided with detailed reasons for the 
reduction, and given 60 days for the presentation of additional 
evidence to show that compensation payments should be continued 
at the present level.  38 C.F.R. § 3.105(e).  The Veteran is also 
to be informed that he may request a predetermination hearing, 
provided that the request is received by the VA within 30 days 
from the date of the notice.  38 C.F.R. § 3.105(i).  If 
additional evidence is not received within the 60 day period and 
no hearing is requested, final rating action will be taken and 
the award will be reduced or discontinued effective the last day 
of the month in which a 60-day period from the date of notice to 
the Veteran expires.  38 C.F.R. § 3.105(e).




In the February 2004 rating decision, the RO informed the Veteran 
that a 100 percent rating was being assigned for an active 
malignancy, but that after his prostate cancer was no longer 
active his disability level would be reassessed in accordance 
with the findings of a VA examination.  In October 2004, the RO 
sent a letter to the Veteran informing him that this examination 
was being scheduled.

On November 19, 2004, the Veteran underwent a VA genitourinary 
examination.  At that time, it was noted that the Veteran's post-
operative PSA had continued to show a slow rise from .02 to .24; 
therefore, further treatment was advised.  The Veteran was 
currently undergoing radiation therapy which began on November 
15, 2004.

In a December 2004 rating decision, the RO continued the 100 
percent rating assigned for the Veteran's adenocarcinoma of the 
prostate as he was receiving radiation therapy.  He was advised 
that six months following the completion of treatment, residual 
disability would be determined by findings from a VA examination 
conducted at that time.

Thereafter, the Veteran was scheduled for a VA examination in 
December 2005.  It was noted that he completed external beam 
radiation therapy on January 7, 2005.  In May 2005, he was 
discovered to have a bladder neck contracture.  He had an 
unsuccessful dilation procedure in May 2005 and a successful 
surgery in June 2005 to relieve the bladder neck contracture.  He 
now had no difficulty voiding and denied dysuria or hematuria 
since June 2005.  Subsequently, he has bladder control problems 
that require that he wears diapers and change them twice in a 24-
hour period.  He voids during the day three to four times or 
every four hours.  He denied nocturia.  He also suffers from 
erectile dysfunction.  The examiner provided the diagnosis of 
status post prostatectomy for adenocarcinoma of the prostate, 
status post radiation therapy for recurrence of the prostate 
cancer, with incontinence and erectile dysfunction.  

Subsequently, the RO sent the Veteran a letter dated January 5, 
2006, which enclosed a rating decision dated December 2005 
proposing a reduction in the disability rating from 100 percent 
to 40 percent.  This letter advised the Veteran of his rights in 
regards to that reduction, including the right to request a 
hearing within 30 days and his right to submit additional 
evidence.  

After receiving the January 5, 2006 letter, the Veteran submitted 
a statement received on February 7, 2006.  This letter was 
returned to him by the RO on February 9, 2006 because the Veteran 
had not included proper identifying information in the letter.  
The Veteran filled out a form provided by the RO, which included 
his claims number and other pertinent information, and returned 
this form and the original letter to the RO, which was received 
on February 16, 2006.  The original letter stated that, "I want 
all my doctor that operated on me at my hearing."  To the extent 
that this statement may have been a request for a 
predetermination hearing, it was not received within 30 days of 
the January 5, 2006 RO letter; therefore, no hearing was 
scheduled.  

In a March 2006 rating decision, the RO implemented the reduction 
from 100 percent to 40 percent for residuals of radical 
prostatectomy for adenocarcinoma of the prostate, effective June 
1, 2006.  

The RO followed the requirements of notifying the Veteran of the 
proposed reduction and advising him of his rights with regard to 
the reduction.  See 38 C.F.R. § 3.105(e).  VA treatment records 
show regular treatment for incontinence, but no treatment for 
prostate cancer since January 2005, or any local reoccurrence or 
metastasis.  Therefore, the Board finds that the reduction was 
procedurally and substantively correct and reinstatement of the 
100 percent disability rating is not warranted.

Parenthetically, the Board notes that regulatory provisions 
normally applicable to reductions from 100 percent, and for 
rating reductions in general, which may include requiring an 
examination, are not applicable where, as here, the reduction was 
mandated by expiration of a time period set in the rating 
schedule.  See Rossiello v. Principi, 3 Vet. App. 430 (1992); cf. 
38 C.F.R. §§ 3.343, 3.344 (2010).

Having concluded that, the RO properly discontinued the 100 
rating for prostate cancer, the Board next turns to the question 
of whether the 40 percent rating assigned for residuals of 
prostate cancer for the period from June 1, 2006, forward is 
proper.

The Veteran contends that he should be granted a higher 
disability rating for his service-connected residuals of radical 
prostatectomy for adenocarcinoma of the prostate.  Disability 
ratings are based on the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
An evaluation of the level of disability present includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned if 
the disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
consider the medical history of the Veteran.  38 C.F.R. § 4.1, 
4.2, 4.41.  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when the 
disability may have been more severe than at other times during 
the course of the claim on appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, as the evidence of record since June 1, 2006, does not 
demonstrate diverse symptoms meeting the criteria for different 
ratings, the application of staged ratings is inapplicable in 
this case.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings and then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same disability or the same 
manifestations under various diagnoses is not allowed.  38 C.F.R. 
§ 4.14.  A claimant may not be compensated twice for the same 
symptomatology as such a result would overcompensate the claimant 
for the actual impairment of his earning capacity.  38 U.S.C.A. § 
1155; Brady v. Brown, 4 Vet. App. 203 (1993).  That would result 
in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, if a Veteran has separate and distinct manifestations 
attributable to the same injury, they should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, 
the Board considers all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, reasonable doubt will 
be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b).  
Consequently, the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected disability 
and a service-connected disability in the absence of medical 
evidence that does so, although the Board may not ignore such 
distinctions where they appear in the medical record.  Mittleider 
v. West, 11 Vet. App. 181 (1998); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) (Board may only consider independent medical 
evidence in support of its findings and may not substitute its 
own medical opinion).

As previously noted, the RO first granted service connection for 
adenocarcinoma of the prostate in a February 2004 rating 
decision.  At that time, a 100 percent rating was assigned 
pursuant to Diagnostic Code 7528.  38 C.F.R. § 4.115b.  As 
previously discussed, if there has been no local reoccurrence or 
metastasis of the malignant neoplasms of the genitourinary 
system, the Diagnostic Code directs VA to rate the residual 
disability as a voiding dysfunction or renal dysfunction, 
whichever is predominant.  Here, there is no evidence of renal 
dysfunction, so the Veteran's residuals of a radical 
prostatectomy for adenocarcinoma of the prostate should be rated 
as a voiding dysfunction.   

Voiding dysfunction is rated by the particular condition as urine 
leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  
A rating in excess of 40 percent is not available for urinary 
frequency or obstructed voiding.  Voiding function based on urine 
leakage provides a 40 percent disability rating for continual 
urine leakage, urinary incontinence, or stress incontinence 
requiring the wearing of absorbent materials that must changed 
two to four times a day.  A maximum 60 percent rating is 
warranted when the disability requires the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than 4 times per day.  38 C.F.R. § 4.115a.  

The December 2005 VA examination report notes that the uses 
diapers that he changes twice in a 24 hour period.  VA treatment 
records also show regular treatment for incontinence.  Urology 
treatment notes dated February 2006 indicate that the Veteran 
usually uses about four diapers a day.  The Veteran has also 
reported experiencing excessive urination and excessive thirst.  
VA prescription refill records, unfortunately, display some 
irregularities in the corresponding date ranges provided, but 
generally indicate a usage of either absorbent pads or diapers at 
a frequency ranging from 2 to 5 a day.  The prescription records 
also show that the Veteran was prescribed a leg bag in June 2005.  
In December 2006 the Veteran submitted a statement, asserting 
that he currently uses pads that he must change 10 to 11 times a 
day.   

The Board finds that the Veteran's assertion of using 10 to 11 
pads a day is inconsistent with his statements during treatment 
and his prescription records.  The Veteran's assertion that he 
buys absorbent materials in excess of what is provided by the VA 
is acknowledged, but not found to bear significantly on the 
Board's determination  regarding the severity of the Veteran's 
symptoms due to the inconsistency with the findings of the 
Veteran's treating physicians.  However, resolving all doubt in 
favor of the Veteran, the lay and medical evidence supports a 
findings that the Veteran uses absorbent materials which must be 
changed more than four times a day.  See 38 C.F.R. § 4.7.  
Therefore, with consideration of the benefit-of-the-doubt rule, 
the Board finds that a rating of 60 percent for the Veteran's 
prostate cancer residuals is warranted from June 1, 2006.   

The Veteran's representative contends that the Veteran should be 
afforded a new examination because the previous examination is 
nearly five years old and the Veteran's condition may have 
worsened.  When available evidence is too old for an adequate 
evaluation of the Veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).  VA's General Counsel has 
indicated that a new examination is appropriate when there is an 
assertion of an increase in severity since the last examination.  
VAOPGCPREC 11-95 (1995).   However, VA treatment and prescription 
records do not indicate that the Veteran's condition has worsened 
in this case, and the representative does not argue that the 
Veteran's condition has actually worsened.  Furthermore, the 60 
percent rating assigned by the Board is the highest rating 
available under the rating code for the Veteran's condition.  38 
C.F.R. § 4.115a.  As such, no prejudice can result to the Veteran 
from using the December 2005 VA examination report, in 
combination with the other evidence of record, including the VA 
treatment records and the Veteran's statements, to evaluate the 
extent of his disability under the rating code. 

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To 
afford justice in exceptional situations, an extraschedular 
rating can be assigned.  38 C.F.R. § 3.321(b).

There are three analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Second, if the schedular rating does not contemplate 
the Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.  38 C.F.R. 
§ 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

The symptoms associated with the Veteran's residuals of radical 
prostatectomy for adenocarcinoma of the prostate, which include 
voiding dysfunction, are not shown to cause any impairment that 
is not already contemplated by the rating criteria.  Therefore, 
the Board finds that the rating criteria reasonably describe his 
disability 



and referral for consideration of an extraschedular rating is not 
warranted in this case. 


ORDER

A rating of 60 percent for residuals of radical prostatectomy for 
adenocarcinoma of the prostate, is granted, effective from June 
1, 2006, subject to the laws and regulations governing the award 
of monetary benefits.  


REMAND

The Board finds that the Veteran's April 2006 statement, wherein 
he indicated that he was not able to work because of his service-
connected condition, raised the issue of entitlement to a TDIU as 
a component of the claim for a rating in excess of 40 percent on 
appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  
Since entitlement to a TDIU is part of the Veteran's increased 
rating claim, the proper remedy here is for the Board to remand, 
rather than refer, the TDIU component of the increased rating 
issue to the agency of original jurisdiction (AOJ) for proper 
development and adjudication.

The AOJ should send the VCAA notice letter for his TDIU claim.  
This letter should notify the Veteran and his representative of 
any information or lay or medical evidence not previously 
provided that is necessary to substantiate the TDIU claim.  The 
notice should also indicate what information or evidence should 
be provided by the Veteran and what information or evidence VA 
will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  Additionally, the Veteran should be scheduled for an 
appropriate VA examination, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran about (1) the 
information and evidence not of record that 
is necessary to substantiate a claim for 
entitlement to a TDIU; (2) the information 
and evidence that VA will seek to obtain on 
his behalf; and (3) the information or 
evidence that he is expected to provide.

2.   Thereafter, schedule the Veteran for 
an appropriate VA examination. The examiner 
must review the claims folder.  All 
necessary tests should be conducted.

The examiner should provide an opinion as 
to what overall effect the Veteran's 
service-connected residuals of radical 
prostatectomy for adenocarcinoma of the 
prostate has on his ability to obtain and 
retain employment; that is, whether it 
would preclude an average person from 
obtaining, or retaining, substantially 
gainful employment.

Consideration may be given to the Veteran's 
level of education, special training, and 
previous work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by nonservice-connected 
disabilities.

In particular, describe what types of 
employment activities would be limited 
because of the Veteran's service-connected 
disability and whether any limitation on 
employment is likely to be permanent.

A rationale for any opinion expressed 
should be provided.

3.  Finally, readjudicate the claim of 
entitlement to a TDIU.  If the benefit 
sought on appeal is not granted, issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


